USCA4 Appeal: 21-2266      Doc: 6        Filed: 01/24/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2266


        JOSEPH CRUSSIAH,

                            Plaintiff - Appellant,

                     v.

        GOVERNOR LAWRENCE HOGAN; MONTGOMERY COUNTY, MARYLAND,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Paula Xinis, District Judge. (8:21-cv-02418-PX)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Joseph Crussiah, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2266      Doc: 6        Filed: 01/24/2022     Pg: 2 of 2




        PER CURIAM:

              Joseph Crussiah appeals the district court’s order dismissing his civil complaint as

        frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s order. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                                    2